 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

Exhibit 10.3


PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (the “Agreement”) is made effective as of March 23,
2006, between ACCESS BUSINESS GROUP INTERNATIONAL LLC, acting as agent for
ACCESS BUSINESS GROUP LLC (“Access”), a Michigan limited liability company,
having its principal office at 7575 East Fulton Road, Ada, Michigan 49355,
United States; and INTERLEUKIN GENETICS, INC., a Delaware corporation having its
principal office at 135 Beaver Street, Waltham, MA 02453 (“Seller”). Access and
Seller may also be referred to separately as a “party” and collectively as
“parties.”

RECITALS

Seller is engaged in the business of providing genetic testing services and has
indicated its willingness to act as supplier of the Services (defined in
Section 1(a), below) to Access for resale to Quixtar Inc., an Affiliate of
Access, which will then sell the Services and kits to be used for collection of
genetic material from end-users (“Collection Kits”).

Seller and Access were parties to that certain Distribution Agreement dated
February 26, 2004, as amended on February 28, 2005, whereby Seller agreed to
sell to Access, and Access agreed to purchase, at least 20,000 Genetic Tests (as
defined in the Distribution Agreement) during the term of such agreement, at a
price of $70 per test.

The Distribution Agreement terminated on March 22, 2006.

Access paid Seller $2,000,000 in April, 2005, as an advance payment for Genetic
Tests (the “Prepayment”) under the Distribution Agreement and the parties have
agreed that $600,000 of the Prepayment shall be applied to purchases under this
Agreement through December 31, 2006.

The parties wish to enter into this Agreement to set forth the terms of Seller’s
supply of the Services.

For purposes of this Agreement, “Affiliate” means, with respect to the
applicable party, any corporation, company, partnership, trust, sole
proprietorship or other entity or individual which: (a) is owned or controlled
by such party, in whole or in part; (b) owns or controls such party, in whole or
in part; or (c) is under common ownership or control with such party, in whole
or in part; provided that for the purposes of this Agreement, Seller shall not
be deemed an Affiliate of Access or its Affiliates.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and commitments set
forth in this Agreement, the parties agree as follows:

-1-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

 

1.             Definition of and Specifications for Services.

(a)           Service(s). As used in this Agreement, the term “Service” or
“Services” shall mean the genetic testing services listed on Exhibit A, which is
attached to and made part of this Agreement, the provision of a report prepared
by Seller in accordance with CLIA requirements (a “Report”), to end-users, a
sample copy of which is included in Exhibit A, as well as any genetic counseling
services provided by Seller to end-users regarding such Services.

(b)           Specifications. As used in this Agreement, the term
“Specifications” shall mean those specifications for the Services that are set
forth in Exhibit A, which is attached to and made part of this Agreement.

(c)           Changes to Specifications. Access may from time to time request
modifications or additions to the Specifications. If Seller believes that
Access’s modifications or additions to the Specifications will result in an
increase in the price of [materials, parts, or] labor paid or incurred by Seller
in providing the Services, Seller will promptly notify Access and the parties
shall in good faith negotiate an appropriate adjustment to the purchase price.
Seller shall provide Access with such information as Access may request from
time to time to determine the cost of a prospective change in the
Specifications.

2.             Purchase and Sale of Services.

(a)           General. During the term of this Agreement, Access shall purchase
Services from Seller and Seller shall sell the Services to Access, all in
accordance with the terms of this Agreement. Access is under no obligation to
order any minimum quantity of Services or to use Seller as its exclusive
supplier for the Services.

(b)           Invoices. Seller will submit invoices for charges related to the
Services on a monthly basis to the address set forth above. Except as provided
herein, each undisputed invoice shall be due and payable within thirty (30) days
of the receipt of a properly payable invoice. Seller shall credit invoices for
purchases of Services on or before December 31, 2006 against the $600,000
remaining of the Prepayment described above.

(c)           Location for Performing the Services. Seller shall perform the
Services at Seller’s clinical laboratory located in Waltham, Massachusetts.
Except as provided herein, Seller shall not subcontract part or all of the
performance of the Services to any other person or entity without Access’s prior
written consent, which shall not be unreasonably withheld. Access agrees and
acknowledges that, at certain volumes, Seller may subcontract the Services to
other laboratories (“Reference Labs”), provided that any such Reference Lab meet
required certifications under the Clinical Laboratory Improvement Act of 1988,
as amended (“CLIA”), and Seller provides such documentation to Access at least
thirty (30) days prior to the effectiveness of any subcontract. Seller shall not
change or modify part or all of the provision of the Services without Access’s
prior written consent.

-2-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

 

3.             Prices.

(a)           General. The price to be paid by Access for Services described in
this Agreement are set forth in Exhibit B to this Agreement, which is attached
and made part of this Agreement. Such prices are exclusive of value-added, sales
or other applicable taxes. The prices for the Services set forth in Exhibit B
are firm during the initial two year term of this Agreement and may not be
increased by Seller for any reason during the initial two year term of this
Agreement.

(b)           Modifications to Specifications. Notwithstanding Section 3(a),
Seller may increase the price to be charged for the Services at any time to
cover any additional expenses incurred by Seller as a result of modifications to
the Specifications requested by Access and agreed upon by the parties. Seller
will provide to Access reasonable documentary evidence of such changes in costs
on request. Seller shall give ninety (90) days’ prior written notice of any
price increase allowed hereunder. Access will confirm its approval of such
changed costs in writing to Seller prior to implementation thereof. Price
changes allowed under this Section 3(b) shall not be applicable to Services that
have already been performed, unless otherwise agreed in writing by the parties.

(d)           Most Favorable Prices. Prices charged by Seller are not and will
not be in excess of the prices permitted by any applicable government price
regulations and are not and will not be in excess of Seller’s current or future
selling prices of the same or substantially similar items, taking into account
the quantities so sold. In the event it is subsequently determined that the
prices charged are in excess of such prices, Seller will promptly refund such
excess to Access or Access will be entitled an appropriate credit against
invoices submitted by Seller to Access, at Access’s option.

(e)           Audit. Seller shall keep accurate books and records of all of its
costs under an accounting system maintained in accordance with the Generally
Accepted Accounting Principles (GAAP) consistently applied so as to ensure the
capability of a proper audit of such costs by Access. Upon prior request, Access
or Access’ authorized auditor shall have access during Seller’s business hours
to such books, records and systems for the purpose of inspecting and examining
the same to confirm the costs and compliance with other terms of this Agreement.
Any audit expense will be borne by Access, except in the event that any audit
reveals a discrepancy greater than five (5%) percent, in which case Seller shall
bear the expense of such audit.

4.             Payment.

(a)           Payment. Except as provided in Section 2(b) above, Access shall
pay Seller’s invoice for the Services within 30 days of the date of Seller’s
invoice.

(b)           Services that do not comply with Specifications. If Access
determines that any of the Services do not comply with the Specifications, or
the other requirements of this Agreement (including the warranties set forth in
Section 6) or in any respect that prevents Access from reselling such Services,
then:

-3-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

 

(i)            Access shall give Seller a notice identifying such Services, and
the grounds for the noncompliance;

(ii)           (A) Notwithstanding Section 4(a) above, if payment has been made
by Access for those noncomplying Services, Access shall be entitled either to be
reimbursed by Seller’s payment to Access of the appropriate amount or to a
credit of the appropriate amount against any amounts then or subsequently
payable by Access to Seller hereunder, and/or (B) Seller shall, if required by
Access after receipt of such notice, use its best efforts to deliver to Access
as soon as possible, and otherwise in accordance with the provisions of this
Agreement, replacement Services, requested by Access but not exceeding the
number of noncomplying Services.

5.             Exclusivity. Unless the parties agree otherwise in writing,
Seller shall not make available the Services to any party other than Access or
Access’ Affiliates.

6.             Representations and Warranties.

(a)           General. Seller represents and warrants to Access that (a) it
shall have and maintain necessary qualifications, expertise, authority,
registrations, licenses, and permits to enable it to perform its obligations
under and contemplated by this Agreement, including CLIA registration for its
laboratory where the Services are performed; (b) the Services and Reports
included in connection therewith shall be performed in a professional manner in
accordance with industry standards, free from material faults and defects;
(c) the Services shall conform in all material respects to all  specifications
and performance criteria standards or other requirements that are set forth on
Exhibit A or otherwise agreed upon by Seller and Access; (d) the Services shall
comply with all applicable (U.S. and Canadian) federal, state, provincial and
local laws and regulations; (e) to the knowledge of Seller, (i) Seller is the
owner of all right, title and interest in and to, or otherwise holds a license
under, the intellectual property associated with the  Services and (ii) its
performance of the Services contemplated by this Agreement does not infringe the
patent rights of any third party; (f) Seller shall supervise the Reference Labs
to the extent necessary to provide quality assurance of the Services  at the
same level as provided at Seller’s own facility; (g) all information supplied by
Seller to Access on or before the date of this Agreement was when furnished, and
is as of the date of this Agreement, true, correct and complete in all material
respects and that it will promptly notify Access if any such information changes
materially during the term of this Agreement; (h) Seller has and will maintain
sufficient capacity to satisfy Access’s requirements for the Services during the
term of this Agreement; and (i) Seller will comply with, and shall take no
action which subjects Access to risk of noncompliance with, all applicable laws
and regulations, including without limitation the U.S. Foreign Corrupt Practices
Act and all laws and regulations regarding Seller’s working conditions for its
employees during the term of this Agreement.. Seller has and follows, and will
continue to have and follow, adequate quality and security procedures that will
assure that the Services will comply with the foregoing representations and
warranties. Upon written request, Seller shall give Access certificates of
compliance with respect to applicable laws and regulations. Access’ approval of
any specification or other standards shall not relieve Seller of any of its
warranties under this Section. Seller’s warranties extend to future performance
of the services

-4-


--------------------------------------------------------------------------------




 

and survive inspection, tests, acceptance and payment. Seller shall extend to
all end-users to which it provides Reports the warranty set forth on Exhibit C
attached hereto and incorporated herein by reference (the “End-User Warranty”).

 

(b)           Seller’s Agreements Regarding Website. Seller will maintain
Seller’s website on its own server and shall take commercially reasonable
security precautions to prevent unauthorized access thereto. Seller will provide
reasonable and customary backups to its publishing server and maintain and store
backup tapes. Seller will perform restorations to its publishing server in the
event of a service failure. Seller will respond to Access’ requests for
restoring files within one (1) business day. Seller will provide Access with a
copy of Seller’s privacy policy. Seller shall not collect, store or use any
End-User Information (as defined herein) not voluntarily provided by such
end-user. Seller shall not disclose any End-User Information of any kind to any
third party without valid legal process and only in compliance with all
applicable laws. Seller shall not send any literature or solicitation materials
targeted specifically to end-users or specifically solicit end-users for any
products or services not offered through this Agreement. “End-User Information”
means all: (a) navigational information relating to an end-user, including but
not limited to usage of other hyperlinks within or available through Seller’s
Website; and (b) information relating to an end-user including, but not limited
to, Internet address and/or other identifying information such as actual name or
address.

7.             Access to Facilities. During the term of this Agreement, Access
may designate one or more Access employees or other persons who shall be allowed
to visit Seller’s laboratory during business hours for the purposes of
inspecting Seller’s processes for provision of the Services by Seller.

8.             Term and Termination.

(a)           General Term. The initial term of this Agreement shall commence on
the date of this Agreement and shall continue for two years thereafter. This
Agreement may be renewed from year-to-year after the initial term upon written
agreement of the parties.

(b)           Termination Upon Default. At any time during the term of this
Agreement, either party may terminate this Agreement by written notice to the
other party if the other party is in material default in the performance of any
of its obligations hereunder and fails to remedy such default within thirty (30)
days after receiving written notice of such default.

(c)           Termination by Either Party for Cause. Either party may
immediately terminate this Agreement by written notice to the other:

(i)            If the other party has ceased its business activities or has
otherwise begun winding up its business affairs;

(ii)           If bankruptcy, reorganization, arrangement or insolvency
proceedings, or other proceedings for relief under any bankruptcy or similar law
or laws for the relief of debtors, are instituted by or against the other party
and are consented to or are not dismissed within sixty (60) days after such
institution;

-5-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

 

(iii)          If a custodian, liquidator, receiver or trustee is appointed for
the other party or the major part of its property and is not discharged within
sixty (60) days after such appointment;

(iv)          If the other party becomes insolvent or bankrupt, is generally not
paying its debts as they become due, makes any assignment for the benefit of its
creditors or makes any comparable arrangement with its creditors; or

(v)           Upon the occurrence of any Force Majeure Event (defined below)
that delays or is anticipated to delay performance of the other party of this
Agreement for more than thirty (30) days.

(d)           Additional Termination by Access for Cause. Access may immediately
terminate this Agreement for Seller’s inability for any reason to meet Access’s
request for Services for a period exceeding 30 days beyond receipt by Seller of
a testing kit from an end-user or failure to meet the Specifications for the
Services at any time.

(e)           Survival of Certain Provisions. The termination of this Agreement
shall not affect any of the provisions of this Agreement that by their nature
are intended to continue after termination, including but not limited to
Section 6 (Representations and Warranties), Section 8 (Term and Termination),
Section 9 (Confidential Information) and Section 10 (Indemnification).

(f)            Liability for Termination. Access in exercising its rights to
terminate this Agreement in accordance with the terms and conditions hereof
shall not incur any liability whatsoever for any damage, loss or expense of any
kind suffered or incurred by Seller (or for any compensation to Seller) arising
from or incident to any such termination, expiration or non-renewal. Any
termination hereof shall not impair any rights nor discharge any obligations
which have accrued to Access as of the effective date of such termination.

9.             Confidential Information.

(a)           Confidentiality Obligations. During the term of this Agreement and
at all times thereafter, Seller agrees to hold in confidence and not otherwise
use or disclose the Specifications and all other information of Access and its
Affiliates, including without limitation, any information relating to the
Services, Access’ and its Affiliates’ business operations, price lists,
manufacturing data, marketing information strategies, customer or product lists,
research and development information and all other information disclosed by
Access or its Affiliates to Seller, in confidence and not to use any of the
foregoing commercially for its own benefit or that of any other party nor for
the purpose of developing or improving a product or method for any other party
except Access. Seller agrees to limit dissemination of and access to the
Services and/or Specifications or such information only to the persons within
Seller’s organization, performing Services under this Agreement, and then only
to those persons who have a need for access thereto, and who have entered into a
restrictive agreement prohibiting such personnel from doing anything with
respect to the Services and/or Specifications and such information that Seller
would itself be prohibited from doing under this Agreement. The confidentiality

-6-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

 

obligations within this Section 9 shall survive termination or expiration of
this Agreement for a period of three (3) years from the date of termination of
this Agreement and deemed to cover all Confidential Information provided
pursuant to this transaction. Should either Seller or Access disclose to third
parties such as agents or subcontractors confidential information belonging to
the other party to this Agreement, the disclosing party must, before making such
disclosure, notify the other party of this Agreement that the disclosure will be
made and obtain from the third party to whom the disclosure will be made a
confidentiality agreement similar to the Confidentiality Agreement with a term
not shorter than the term of the Confidentiality Agreement as extended by this
Section 9. The parties acknowledge that all confidential information of the
other party shall be owned solely by the other party, and each party agrees to
return all items containing confidential information to the other party as
requested upon termination of this Agreement. Seller and Access recognize and
agree that nothing contained in this Agreement shall be construed as granting
any rights, by license or otherwise, to any confidential information disclosed
pursuant to this Agreement.

(b)           Legally Required Disclosures. If either party is required under
applicable law to disclose the Specifications for the Services, or any other
confidential information, to any governmental or regulatory agency or pursuant
to any court order or subpoena, it shall do so only after giving prompt notice
to that effect to the other party so the other party may review the scope of any
such disclosure and, in the case of any legal or regulatory proceeding, so that
the other party may seek to prevent such disclosure or production or, if that
cannot be achieved, the entry of a protective order or other appropriate device
or procedure. If the party subject to the obligation to disclose is unsuccessful
in seeking a protective order or other remedy satisfactory to the other party,
the party shall disclose only that portion of the formula or Specifications for
the Services or confidential information as to which the party is advised by
independent legal counsel is legally required to be disclosed or furnished (with
a copy of a written opinion of such counsel to that effect to be simultaneously
furnished to the other party).

10.           Indemnification.

(a)           Indemnification by Seller. Seller shall defend, indemnify and hold
Access (including its Affiliates, members, managers, directors, officers,
employees, and agents) harmless from and against any damages, claims, costs and
expenses (including actual attorneys’ fees and recall costs and expenses)
arising from or relating to (i) any breach or misrepresentation by Seller under
this Agreement, or (ii) any claim by an end-user of the Services, including any
breach of the End-User Warranty.

(b)           Indemnification by Access. Access shall defend, indemnify and hold
Seller (including its members, managers, directors, officers, employees, agents
and end-users) harmless from and against any damages, claims, costs and expenses
(including actual attorneys’ fees and recall expenses) arising from or relating
to (i) any breach or misrepresentation by Access under this Agreement, or
(ii) the manufacture, use or sale by Access, or the use by an end-user, of any
collection kit necessary for the performance of the Services.

-7-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

(c)           Procedures. If any action, suit, proceeding or claim shall be
commenced in respect of which a party may demand indemnification, the
indemnified party shall notify the indemnifying party to that effect with
reasonable promptness. The indemnifying party shall have the opportunity to
defend against such action, suit, proceeding or claim. The indemnified party
shall have the right to employ its own counsel and participate in the defense of
any matter at its own expense. If the indemnifying party fails to defend as
required hereunder, the indemnified party may defend itself at the indemnifying
party’s expense. Each party shall render to the other assistance as may be
reasonably required in connection with the defense of any such matter.

(d)           Recall of Collection Kits. If the Collection Kits constitute a
health or safety hazard or risk, or if the Collection Kits or their distribution
becomes the subject of heightened governmental regulation, then Access shall
have the right to recall such Collection Kits at its sole expense; provided,
that, if the reason for the recall is the inability to perform, as currently
anticipated, the Services without violating applicable law, then Seller shall
pay the reasonable costs of such recall.

11.           Insurance. Seller shall maintain in effect at all times during the
term of this Agreement insurance, from an insurance company acceptable to
Access, of the types and in the amounts set forth below protecting against
losses, claims, demands, proceedings, damages, costs, charges and expenses for
injuries (including death) or damage to person or property arising out of the
sale of the Services to the extent such injuries or damage are due to the fault
or negligence of Seller or its agents or subcontractors:

Product Liability

 

U.S. $5,000,000 (per occurrence)

General Liability

 

U.S. $5,000,000 (per occurrence)

Workers’ Compensation

 

Statutorily Required Coverage

Excess Liability (Umbrella Form)

 

U.S. $3,000,000

 

Seller further agrees to furnish to Access, concurrently with the execution of
this Agreement, insurance certificates which will confirm its insurance coverage
in the amounts referenced above, to arrange for its liability insurance carriers
to include Access and its Affiliates as additional insureds under its standard
vendor’s product liability insurance policy and to arrange for its insurance
carriers to include as part of all such certificates the requirement to furnish
thirty (30) days advance written notice to Access of any material change in, or
cancellation or termination of, such insurance policies.

12.             Force Majeure. Subject to the other provisions of this
Agreement, in the event that either party is unable to perform any of its
obligations under this Agreement because of natural disaster, actions or decrees
of governmental bodies or events or causes beyond the control of the affected
party (a “Force Majeure Event”) all obligations of the affected party under this
Agreement shall be immediately suspended, provided that such affected party
promptly gives the other party notice of the occurrence of the Force Majeure
Event. The affected party shall make its best efforts to eliminate the obstacles
preventing its performance and to resume its performance under the Agreement as
soon as possible. Under no circumstances shall any delay or failure to perform
as a result of a labor dispute or strike be interpreted to be a Force Majeure
Event.

-8-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

13.           Miscellaneous Provisions.

(a)           Assignment. Neither party shall assign, transfer or subcontract
this Agreement or any part of this Agreement, directly or indirectly, without
the other party’s prior written consent; provided, however, that Access may
assign its rights and obligations under this Agreement to any Affiliate of
Access without the prior written consent of Seller, in which case Access shall
not be released from any of its obligations, financial or otherwise, under this
Agreement. This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the respective successors and permitted assigns of
each of the parties to this Agreement. The Affiliates of Access shall have the
right to specifically enforce this Agreement and are intended third parties
beneficiaries of this Agreement.

(b)           Notices. All notices and other communications under this Agreement
shall be in the English language, in writing and shall be deemed to have been
duly given when either personally delivered, or sent by facsimile or sent by
express delivery service with charges prepaid and receipt requested, or, when
mailed (postage prepaid) by certified mail with return receipt requested, to the
parties at their respective addresses set forth below. Any party may change its
address by written notice to the other party.

Access Business Group International LLC
7575 Fulton Street East
Ada, Michigan 49355
Attn:  Strategic Procurement

Interleukin Genetics, Inc.
135 Beaver Street — 2nd floor
Waltham, Massachusetts 03452
Attn: ______________________

(c)           Entire Agreement; Amendments. This Agreement contains the entire
agreement of the parties and replaces all prior agreements and understandings.
This Agreement may be amended, modified, superseded, or canceled and any of the
terms or conditions in this Agreement may be waived, only by a written
instrument signed by each party to this Agreement or, in the case of a waiver,
by or on behalf of the party waiving compliance. The failure of any party at any
time to require performance of any provision in this Agreement shall not affect
the right at a later time to enforce that or any other provision. No waiver by
any party of any condition, or of any breach of any term contained in this
Agreement, in any one or more instances, shall be deemed to be a further or
continuing waiver of that or any other condition or breach. No course of dealing
between the parties or usage of trade shall be effective to amend, supplement,
modify, or otherwise alter, in whole or in part, the express terms of this
Agreement.

(d)           Severability. This Agreement shall be interpreted in all respects
as if any invalid or unenforceable provision were omitted from this Agreement.
All provisions of this Agreement shall be enforced to the full extent permitted
by law.

-9-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

(e)           No Agency. This Agreement does not in any way create the
relationship of principal and agent, employer and employee, partner or joint
venturer between Seller and Access. Under no circumstances shall Seller or its
employees be considered to be the agents or employees of Access, or vice versa.
Neither Seller nor Access shall (a) act or attempt to act or represent itself
directly or by implication, as agent or employee of the other or in any manner,
(b) assume or create or attempt to assume or create, any obligation on behalf of
or in the name of the other, or (c) make any representations, guarantees, or
warranties on behalf of or in the name of the other with respect to any matter.

(f)            Governing Law; Venue. This Agreement shall be governed by and
shall be construed in accordance with the internal laws of the State of
Michigan, without regard to conflicts of law principles and without regard to
the United Nations Convention on Contracts for the International Sale of Goods
(the “CISG”). The parties agree that the CISG shall not apply to this Agreement.
Each party (i) agrees that any litigation arising out of this Agreement may be
brought only in the state or federal courts whose jurisdiction includes Kent
County, Michigan, (ii) consents to the jurisdiction of such courts, and
(iii) waives any argument that any such court is an inconvenient forum.

(g)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement. A facsimile copy of the signed Agreement will be
deemed to be an original of this Agreement for purposes of execution by
counterparts.

(h)           Headings. The section headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Agreement.

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.

ACCESS BUSINESS GROUP

 

INTERLEUKIN GENETICS,

INTERNATIONAL LLC, acting as agent

 

INC.

for ACCESS BUSINESS GROUP LLC

 

 

 

 

 

 

 

 

By:

/s/ Jay G. Ertl

 

By:

 

/s/ Philip R. Reilly

Print Name:

Jay G. Ertl

 

Print Name:

Philip R. Reilly, MD, JD

Its:

Vice President - Product Supply

 

Its:

 

Chief Executive Officer

 

“Access”

 

 

“Seller”

 

-10-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

Exhibit A

*****

-11-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

Exhibit B

 

*****

-12-


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION. ASTERISKS DENOTE OMISSIONS.

Exhibit C

[end user warranty]

 

-13-


--------------------------------------------------------------------------------